Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a separation unit in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 2 both use the term “separation unit”; however, the specification does not provide adequate written description of what qualifies as a “separation unit” in this context.  The separation unit as described as at most described as “a separation unit using a method of separation by solidification employed which works through the icing/crystallization/freezing methods” but this does not provide any description of structure as required.  As such, the claims lack written description for this limitation.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “condensed by giving up its heat and thus the liquefaction of the gaseous refrigerant while the heating operation takes place” is considered indefinite.  It is unclear from the way the claim is written what is required, and what limitation is referred to by “it”.  Further it is unclear if this is reciting method steps in an apparatus or if “the “which allows” limitation is a recitation of intended use for the absorber.  For the purpose of examination, this limitation is interpreted that the absorber is configured to allow a gaseous refrigerant to be absorbed by an absorbent such that the gaseous refrigerant is formed into a liquid refrigerant as part of the liquid absorbent mixture.  Further in this limitation, “the heating operation” lacks antecedent basis and it is unclear what is meant by “while the heating operation takes place”.  For the purpose of examination this limitation is understood that the “heating process” referred to is the absorption heat that is produced when the steam is absorbed by the absorbent and effectively condensed.
Claim 1 recites the limitation “the heating operation” in line 4 which lacks antecedent basis in the claims.  It is unclear 
Claim limitation “separation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claims 1 and 2 both use the term “separation unit”; however, the specification does not provide adequate written description of what qualifies as a “separation unit” in this context.  The separation unit as described as at most described as “a separation unit using a method of separation by solidification employed which works through the icing/crystallization/freezing methods” but this does not provide any description of structure as required.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

For the purpose of examination, any system that provides separation of an absorbent mixture by using a method of freezing or crystallizing or icing will be considered to read on the limitation.


Claim 1 recites “the icing/crystallization/freezing methods” which is considered indefinite.  First, “the icing/crystallization/freezing methods” lacks antecedent basis.  Second it is unclear if “freezing/icing/crystallization” is meant as a series of 

Claim 2 recites “the cooling process” in line 3 which lacks antecedent basis.  For the purpose of examination, this limitation is interpreted as the evaporator is heated thus cooling whatever is being used to provide heat to the evaporator.  
Claim 2 recites “the high concentration refrigerant-absorbent mixture” in line 5 which lacks antecedent basis in the claims.  This limitation is interpreted as that there is a high concentration refrigerant-absorbent mixture that absorbs the gaseous state refrigerant.
Claim 2 recites “one the low concentration refrigerant-absorbent mixture has been formed” which is considered indefinite.  First “the low concentration refrigerant” lacks antecedent basis in the claims. Second, there is no step of a “low concentration refrigerant-absorbent mixture” stated so it is unclear when this step occurs.  For the purpose of examination, this limitation is interpreted that after the gaseous refrigerant is absorbed the absorbent mixture becomes a low concentration refrigerant-absorbent mixture.
Claim 2 recites “the different freezing/icing/crystallization method” which is considered indefinite.  First, “the different freezing/icing/crystallization method” lacks antecedent basis.  Second it is unclear what is meant by the “different” method.  Third it is unclear if “freezing/icing/crystallization” is meant as a series of or statements or a specific term.  For the purpose of examination, this limitation is interpreted that there the separation unit uses a freezing or icing or crystallization method.
Claim 2 recites “the high concentration refrigerant-absorbent mixture is directed to the absorber” which is considered indefinite.  No limitation has established the previous dissolution or recreation of said mixture and as such it appears that there are steps missing.  For the purpose of examination, this limitation is interpreted that the separator is at least in part responsible for creating the high concentration mixture.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su (US PG 20100282436), hereinafter referred to as Su.

With respect to claim 1, Su teaches an absorption heating and cooling system comprising an absorber (Figure 2) which allows gaseous refrigerant (absorber 14 receives steam via 18, paragraph 18, where steam is the gaseous refrigerant) be absorbed by the an absorbent (the absorber then absorbs the steam into the absorbent, paragraph 65), condensed by giving up its heat, and thus the liquefaction of the gaseous refrigerant while the heating operation takes place (absorbing of the steam gives up its heat to the heat exchanger 140, paragraph 65 which would result in the condensation during absorption) and an evaporator allows the liquid refrigerant to evaporate by taking heat and thus cooling process to be carried .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tongu (US Patent No. 4691528) hereinafter referred to as Tongu and further in view of Su.



Tongu does not teach the separator uses a different freezing/icing/crystallization method such that liquid refrigerant from the separation unit is delivered to the evaporator.

Su (Figure 2) teaches that a separator (141) used on an absorbent and water mixture (30) can be a crystallizer (paragraph 66).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Su provides an absorbent crystallizer which crystallizes then separates the liquid-solid mixture it creates (paragraph 20 of Su) as the separator of Tongu to deliver the refrigerant (which would be a liquid as opposed to a gas) to the evaporator since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would recognized form Su that an absorbent crystallizer is a suitable separator for a water/absorbent mixture.  By performing this operation the water would already be in liquid 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763